DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed April 27, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2015/0086460 in view of Ganor U.S. Pub. 2017/0275742.
With respect to claim 1, Kim teaches a method for preparing a multi-layer hexagonal boron nitride film ([0010]), comprising: in a first operation, preparing a substrate, the substrate includes an insulating substrate or a semiconductor substrate (Fig. 2 and the substrate of silicon, silicon oxide; [0055]); in a third operation, annealing the solid catalyst to melt the solid catalyst ([0052] & [0072]); in a fourth operation, feeding a nitrogen-containing gas and a protecting gas to an atmosphere in which the melted solid catalyst resides, the nitrogen-containing gas reacts with the solid catalyst to form the multi-layer hexagonal boron nitride film on a surface of the substrate (the metal catalyst substrate coating operation is under inert gas, wherein the inert gas is argon, nitrogen or a mixture thereof; [0074]).  

    PNG
    media_image1.png
    330
    771
    media_image1.png
    Greyscale

With respect to claim 2, the substrate in the first operation comprises a silicon nitride substrate, a silicon oxide substrate, an aluminum nitride substrate, a magnesium oxide substrate, or an aluminum oxide substrate (Fig. 2 and the substrate of silicon, silicon oxide; [0055]).  With respect to claim 4, in the third operation, placing the substrate and the solid catalyst in a closed insulation crucible or a closed semiconductor crucible, placing the crucible in a chemical vapor deposition chamber [0029], feeding a protecting gas into the chemical vapor deposition chamber, and annealing the solid catalyst under a protecting atmosphere and at a normal pressure condition or low-pressure condition (heat treatment carried out under pressure control; [0029]).  With respect to claim 5,
an annealing temperature is 800-1500 0C (800-1200 degrees; [0097]), and an annealing time is 0.5-2 hours (for 1-2 hours; [0097]).  With respect to claim 6, in the third operation, before the annealing treatment of the boron-containing solid catalyst, the method further comprises: feeding the protecting gas into the chemical vapor deposition chamber [0029].  With respect to claim 7, the protecting gas comprises argon and hydrogen (mixture of gases including argon and hydrogen may be used; [0080]), and a pressure of the low-pressure condition is 50-5000 Pa (100mtorr-760torr; [0079]).  With respect to claim 8, in the fourth operation, the nitrogen-containing gas comprises nitrogen or ammonia, the protecting gas comprises argon and hydrogen (the metal catalyst substrate coating operation is under inert gas, wherein the inert gas is argon, nitrogen or a mixture thereof; [0074]).  With respect to claim 9, in the fourth operation, the nitrogen-containing gas (the metal catalyst substrate coating operation is under inert gas, wherein the inert gas is argon, nitrogen or a mixture thereof; [0074]) reacts with the solid catalyst under a normal pressure condition or low-pressure condition, and a reaction time is 0.5-8 hours (600 mtorr for 1 hour; [0112]).  With respect to claim 10, after the fourth operation, cooling the substrate with the multi-layer hexagonal boron nitride film formed on the surface to room temperature (cooling for 2 hours; [0112]).  With respect to claim 11, cooling the substrate with the multi-layer hexagonal boron nitride film formed on the surface to room temperature under a protecting atmosphere of nitrogen and ammonia and at a normal pressure condition (nitrogen and ammonia may be used for phase transfer; [0054]), and a cooling rate is 0.25-10°C/min (cooling to 2 hours; Example 1; [0107]).  
Kim does not expressly disclose: in a second operation, preparing a boron-containing solid catalyst, and disposing the boron-containing solid catalyst on the substrate (claim 1); the boron-containing solid catalyst in the second operation comprises at least one of a nickel-boron alloy catalyst, an iron-boron alloy catalyst, a platinum-boron alloy catalyst, and a cobalt-boron alloy catalyst, a chromium-boron alloy catalyst, an iron-nickel-boron alloy catalyst, an iron-boron-silicon alloy catalyst and a nickel-boron-silicon alloy catalyst (claim 3); raising a temperature in the chemical vapor deposition chamber to a desired annealing temperature at a heating rate of 2-10 °C/min under a protecting atmosphere and at a normal pressure condition or low pressure condition (claim 6); a volume ratio of the argon to hydrogen is 1: 1 to 30: 1(claim 7); a volume ratio of the nitrogen-containing gas to the argon and the hydrogen is 30: 1: 1 to 1: 30: 30 (claim 8).
Ganor teaches that it is well known in the art to in a boron nitride process employ a second operation, preparing a boron-containing solid catalyst, and disposing the boron-containing solid catalyst on the substrate (NiB catalysts used to form boron nitride materials; [0027]; claim 1); the boron-containing solid catalyst in the second operation comprises at least one of a nickel-boron alloy catalyst, an iron-boron alloy catalyst, a platinum-boron alloy catalyst, and a cobalt-boron alloy catalyst, a chromium-boron alloy catalyst, an iron-nickel-boron alloy catalyst, an iron-boron-silicon alloy catalyst and a nickel-boron-silicon alloy catalyst (NiB catalysts used to form boron nitride materials; [0027]; claim 3).
Kim in view of Ganor are analogous art from the same field of endeavor, namely, fabricating boron nitride materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the boron-containing solid catalyst of NiB as taught by Ganor, to form the boron nitride film of Ganor, in order to increase the boron content in the boron nitride film.  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to raising a temperature in the chemical vapor deposition chamber to a desired annealing temperature at a heating rate of 2-10 °C/min under a protecting atmosphere and at a normal pressure condition or low pressure condition (claim 6); it would have been obvious in the boron nitride film process of Kim in view of Ganor, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to a volume ratio of the argon to hydrogen is 1: 1 to 30: 1(claim 7); a volume ratio of the nitrogen-containing gas to the argon and the hydrogen is 30: 1: 1 to 1: 30: 30 (claim 8); would have been obvious in the boron nitride film process of Kim in view of Ganor, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722